Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-10, 12-16, and 18-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“enables one or more foreground portions of a user interface to be independently oriented to align with detected faces and presented over a background portion that is presented in the default display orientation on the display device; presents the background portion of the user interface in the default display orientation on the display device” (claim 1)
“a background portion and a plurality of foreground portions that can be individually oriented on the display device to align with detected faces; presenting the background portion of the user interface in the default display orientation on the display device;” (claims 7 and 13)
The closest piece of prior art Kempinski (US 2015/0128075) describes tracking a position of a viewer of an electronic display, and altering an orientation of a one or more elements of the display to correspond to the changed orientation of the user; however, Kempinski fails to teach “enables one or 
Another piece of prior art Knoppert et al. (US 2018/0136823) describes tracking a view of the user on at least a portion of the content to determine an interest of the user, detecting the user in proximity to an information handling system, displaying the portion of content corresponding to the interest of the user on the information handling system, sharing the portion of content associated with the plurality of user interface elements on a display, and scaling the size of the portion of content on the display to match the size of the portion of content displayed on the information handling system; however, Knoppert et al. fails to teach “enables one or more foreground portions of a user interface to be independently oriented to align with detected faces and presented over a background portion that is presented in the default display orientation on the display device; presents the background portion of the user interface in the default display orientation on the display device” (claim 1), and “a background portion and a plurality of foreground portions that can be individually oriented on the display device to align with detected faces; presenting the background portion of the user interface in the default display orientation on the display device;” (claims 7 and 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612